Citation Nr: 0835399	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-39 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to the service-connected 
postoperative residuals of a right knee injury.

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to the service-connected 
postoperative residuals of a right knee injury.

3.  Entitlement to an initial rating in excess of 20 percent 
for postoperative residuals of a right knee injury.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1986 through 
December 1990. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 2003 and June 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that in May 2008 the RO granted a separate 
rating for arthritis of the right knee.  Because the veteran 
appealed the initial rating of the right knee as a whole, the 
Board finds that this rating is also under appeal.  It was, 
therefore, added as the fourth issue in the case caption, 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims for increased initial ratings for the 
right knee, and for service connection for the left knee and 
back, secondary to the right knee, are not yet ready for 
final adjudication. The Board has twice remanded these 
issues, but they have yet been appropriately developed at the 
RO level in accordance with Board instructions.  Because this 
lack of development equates to clear inadequacy of VA meeting 
its duty to assist, while the delay is regrettable, the 
matter must again be remanded.

In April 2007, the Board remanded these issues for a VA 
orthopedic examination. The June 2007 report is of record. In 
the April 2008 remand, the Board noted that on the last page 
of that report a Dr. Suzanne Cullins, who is not the June 
2007 examining physician, made the following annotation: 
"Addendum: Report was addended following additional history 
and physical obtained on 07/24/2007." The Board went on to 
explain that the claims folder contains no evidence of 
additional physical examination in July 2007. There is no 
addendum of record discussing subsequent examination and the 
June 2007 report is not discussed as though there were two 
dates of examination. This led the Board to believe that 
there are relevant VA records in existence that are not a 
part of the claims folder.  So, the matter was remanded again 
in April 2008 to obtain the addendum report.  

The only evidence added to the record following the remand 
were outpatient treatment records dating between June 2007 
and April 2008.  There were no VA examination reports 
included in that set of records, not even the June 2007 
report, which is clearly in existence because it is part of 
the claims folder.  Thus, the Board is unwilling to believe 
that this set of records includes all records between June 
2007 and the present.  In addition, there is a copy of the 
July 2007 letter to the veteran scheduling him for the July 
24, 2007, VA examination.  And, there is an undated letter in 
the file showing that the veteran requested a copy of the 
July 2007 examination report.  Yet, there is still not copy 
of this report in the claims folder, there is no indication 
of a failure to report, and no notation that there is no such 
report in existence.  Under 38 C.F.R. § 3.159(c)(2), VA must 
obtain these relevant records in the custody of VA and 
associate them with the claims folder.  It simply appears to 
the Board that the orders of its April 2008 remand were not 
complied with.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).




Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any reports associated 
with the July 2007 VA examination of the 
veteran.  If the veteran failed to report, 
or if the report is otherwise 
unobtainable, then that fact must be noted 
in the file.

2. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



